The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. The defendants established their prima facie entitlement to judgment as a matter of law, as they have no affirmative duty to remedy a natural condition on their property such as the beaver dam at issue here (see Vanderwiele v Taylor, 65 NY 341 [1875]; Frank v Garrison, 184 AD2d 852 [1992]; Lichtman v Nadler, 74 AD2d 66 [1980]). In response to this showing, the plaintiffs failed to raise a triable issue of fact (see Hilltop Nyack Corp. v TRMI Holdings, 272 AD2d 521 [2000]; cf. Higgins v Village of Orchard Park, 277 AD2d 989 [2000]).
The parties’ remaining contentions are without merit. Mastro, J.P., Rivera, Chambers and Lott, JJ., concur.